FILED
                                                                               Aug 02, 2018
                                                                               08:52 AM(CT)
                                                                             TENNESSEE COURT OF
                                                                            WORKERS' COMPENSATION
                                                                                   CLAIMS




           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT GRAY

DAVID CHRISTMAS,                           )    Docket No. 2016-02-0110
         Employee,                         )
v.                                         )
MORRISTOWN LOGISTICS,                      )    State File No. 20719-2015
        Employer,                          )
and                                        )
PRAETORIAN INSURANCE CO.,                  )    Judge: Brian K. Addington
and                                        )
MIDWESTERN INSURANCE CO.,                  )
        Insurance Carrier.                 )


                          EXPEDITED HEARING ORDER
                          (DECISION ON THE RECORD)


        David Christmas filed a Request for Expedited Hearing seeking medical benefits
for his settled March 2015 work-related accident at Morristown Logistics. After
reviewing the file, the Court determined it would make an on-the-record determination
rather than conduct an in-person evidentiary hearing, holding it needed no additional
information to determine whether Mr. Christmas is likely to prevail at a hearing on the
merits.
       The Court sent a docketing notice giving the parties seven business days to object
to any of the contents of the record and to file a brief. Morristown Logistics filed a
Position Statement. The case now comes before the Court on July 31, 2018, on the issue
of whether Mr. Christmas is entitled to additional pain management. Because the
medical evidence supports his claim, the Court grants the requested relief.
                                     Claim History
       The parties appeared before this Court on April 21, 2016, and settled Mr.
Christmas' March 3, 2015 low-back injury case with a provision for future medical
treatment. Afterwards, he came under the care of Dr. Miguel Castrejon in Colorado
Springs, Colorado, for pain management.

                                            1
       Dr. Castrejon first examined Mr. Christmas in September 2017. Dr. Castrejon did
not order narcotic pain medication but prescribed Lyrica and LidoPro patches. In
October, Dr. Castrejon prescribed vicoprofen, a narcotic, due to Mr. Christmas'
continued pain. Dr. Castrejon told him that he must attend follow-up appointments and
follow the agreed care plan regarding prescription medications. After the October
appointment, Mr. Christmas tested positive for alcohol and THC. In December, Dr.
Castrejon discharged him from his practice due to elevated alcohol levels, but he
provided him a list of three providers for continued care.
       After Dr. Castrejon dismissed him, Mr. Christmas requested continued medical
treatment from Morristown Logistics, who denied his request for violating a pain
management contract. Later, Dr. Castrejon wrote a letter to correct Mr. Christmas'
discharge paperwork and noted that he did not actually sign a pain management contract.
However, Morristown Logistics continued to deny Mr. Christmas further medical
treatment.
       Mr. Christmas requested continued medical treatment per his settlement
agreement. He argued that he could not understand how he tested positive for elevated
alcohol levels when he only had a drink with dinner the night before the test. Morristown
Logistics argued that Mr. Christmas violated an unwritten agreement and a statutory
provision to comply with Dr. Castrejon's treatment plan, and it had a right to suspend his
medical treatment.
                       Findings of Fact and Conclusions of Law
       Mr. Christmas has the burden of proof but need not prove every element of his
claim by a preponderance of the evidence to receive relief at an expedited hearing.
Instead, he must present sufficient evidence showing he would likely to prevail at a
hearing on the merits. McCord v. Advantage Human Resourcing, 2015 1N Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       Dr. Castrejon dismissed Mr. Christmas from pain management because he failed
two drug tests. However, Mr. Christmas did not sign a written agreement prohibiting
unauthorized drugs mentioned in the Workers' Compensation Law so that an employer
may terminate pain management. See Tenn. Code Ann. § 50-6-204G)(4)(A) and (B).
Mr. Christmas' actions violated Dr. Castrejon's verbal instructions regarding compliance,
but the Court finds his actions were unintentional. Dr. Castrejon noted that he discharged
him for elevated alcohol levels, but he also provided Mr. Christmas with a list of three
providers for continued care. The Court further finds that Dr. Castrejon thought Mr.
Christmas needs continued pain management.

       Based on the evidence presented, the Court finds that Mr. Christmas did not
violate a signed, written pain management agreement, which would give Morristown
Logistics a statutory right to terminate pain management. Thus, the Court holds that Mr.

                                            2
Christmas is likely to succeed at a hearing on the merits as to his right to continued pain
management.

       IT IS, THEREFORE, ORDERED as follows:
   1. Morristown Logistics shall provide Mr. Christmas a panel of pain management
      specialists within his community and schedule an appointment with the physician
      he chooses.

   2. This matter is set for a Scheduling Hearing on August 23, 2018, at 2:00 p.m.
      (EDT). You must call toll-free at 855-543-5044 to participate in the Hearing.
      Failure to call in may result in a determination of the issues without your
      further participation.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2016). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by     email    to
      WCCompliance.Program@.tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance. For
      questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email W ompliance.Program( Jn.gov .




   ENTERED August 2, 2018.


                                          IS/ Brian K. Addington
                                         BRIAN K. ADDINGTON, JUDGE
                                         Court of Workers' Compensation Claims




                                            3
Record Considered:

      1.   Petition for Benefit Determination with attachments
      2.   Dispute Certification Notice with attachments
      3.   Request for Expedited Hearing
      4.   Affidavit
      5.   Notice of Appearance
      6.   Correspondence from Morristown Logistics dated June 1, 2018
      7.   Emails dated June 14, 2018
      8.   Employer Position Statement



                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Order was sent to the following
recipients by the following methods of service on August 2, 2018.

        Name            Certified   Via    Via    Service sent to:
                         Mail       Fax   Email
David Christmas,                           X      dillonmas@gmail.com
Employee
Michael Jones,                             X      michael.jones@wimberlylawson.com
Employer's Attorney




                                           4